Citation Nr: 1634984	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of ten percent for left foot plantar fasciitis prior to May 11, 2015.

2.  Entitlement to a rating of 10 percent for left foot plantar fasciitis from May 11, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to September 1996, June 2004 to September 2004, and October 2004 to June 2007.  He also had active duty for training service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, inter alia, granted service connection for plantar fasciitis, assigning a noncompensable rating, effective November 20, 2008.  Subsequently, a May 2010 rating decision increased the Veteran's disability rating to 10 percent, also effective November 20, 2008.

In February 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to May 11, 2015, the Veteran's left foot plantar fasciitis most closely approximated moderate disability, but did not more nearly approximate severe disability.  

2.  Beginning May 11, 2015, the Veteran's left foot plantar fasciitis most closely approximated severe disability, but did not more nearly approximate pronounced disability.  


CONCLUSIONS OF LAW

1.  Prior to May 11, 2015, the criteria for establishing an initial evaluation in excess of 10 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, DCs 5299-5276.

2.  Beginning May 11, 2015, the criteria for establishing an initial evaluation of 20 percent, but no higher, for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, DCs 5299-5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained. The Veteran was afforded VA medical examinations in March 2009 and May 2015 for his claim.  There is no argument or indication that the examinations are inadequate.  Rather, the examinations detail the current severity of his plantar fasciitis.  For this reason, the latter examination complied with the Board's February 2014 remand instructions.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence, or that the Veteran's disability has increased in severity since his last examination.

The Board will therefore proceed to the merits of the appeal.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The RO rated the Veteran's left foot plantar fasciitis as 10 percent disabling by analogy under Diagnostic Code 5299-5276.  This rating reflects the fact that this disability is not specifically listed in the rating schedule and must be rated by analogy.  38 C.F.R. § 4.20, 4.27. 

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability. Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  Again, because the analogy is imprecise, the primary question is whether the plantar fasciitis causes moderate, severe, or pronounced disability.

The Veteran's first examination was in March 2009.  He stated that he has symptoms of a "ball" in his foot, and that the bottom of his foot is painful to touch.  His pain level with exercise is five on a scale of ten, and occurs only when he stretches the bottom of his foot too much.  He denied weakness and fatigue.  While he has no difficultly standing or walking, higher impact activities such as running leads to pain.  He stated that while he has never tried custom orthotics, he has found that gel insoles soothe his feet.  The examiner noted a normal gait and no callouses.  She stated that his left foot was tender longitudinally from the forefoot at the metatarsal heads to the anterior portion of the heel; this was in a small area approximately one centimeter wide.  

In his December 2009 notice of disagreement, the Veteran stated that he continues to have chronic pain.  The Veteran had a VA physical that same month.  It was noted that his plantar fasciitis resulted in consistent tenderness that was worse when walking.  

The Veteran's most recent examination was in May 2015.  He stated that he has had intermittent pain in the bottom of his left foot which has progressed over the years.  The examiner noted the following:

Currently, he has pain and tenderness, located in the plantar surface of the left foot, in the heel and medial arch area in particular, and in the Achilles.  It is intermittent and always occurs after he uses the elliptical machine or if he does more weight bearing exercise than usual.  He lives on 5 acre property which required regular fire mitigation with raking pine needles and clearing sticks which brings on his foot pain.  He has a sedentary job but there is a 1/2 mile walk to his office which he cannot do sometimes due to left foot pain. His pain, which occurs at least 3-5 times a week for an hour, is rated 6/10 in severity.  He was seen by the VA in Sept 2010 for his left knee and PT noted he had left foot pronation and prescribed orthotics for his hiking boots.  He still uses the orthotics in his exercise shoes when he does the elliptical machine and they relieve his pain.  He has not been using them in his dress shoes at work, when he walks the 1/2 mile to his office.  He has not been seen for his left foot pain since 2010 he thinks because he did not think there was anything else to do for it.  He was not tx with a night splint for it in the past or injected for it.  He has not had foot surgery.  He takes diclofenac for the foot pain once a week, which helps. He has noticed that cold or wet weather gives him more left foot pain.

Report at p. 2-3.  The examiner noted pain on use of the left foot, and pain on manipulation of the left foot.  There was extreme tenderness of the left foot plantar surface that was improved by orthopedic shoes or appliances.  There was decreased longitudinal arch height on weight bearing and objective evidence of marked deformity, marked pronation that was improved by orthopedic shoes or appliances.  There was "inward" bowing of the Achilles tendon and "inward" bowing of the Achilles tendon.  The latter was improved by orthopedic shoes or appliances.  There were functional losses of pain on movement, pain on weight bearing, deformity, disturbance of locomotion, interference with standing, and lack of endurance.  During the previous year, the pain forced him to be transported by vehicle to his job for a week when he usually walked.  The examiner also stated that the Veteran's current left foot pes planus, with pronation noted by physical therapy in 2010, is at least as likely as not a natural progression of his chronic left foot plantar fasciitis as it is well known that chronic plantar fasciitis can progress to pes planus.
Upon this review of the evidence, the Board finds that the Veteran is entitled to a 20 percent rating, but no higher, as of May 11, 2015, the date of his second examination.  The 20 percent rating is warranted because the examination found severe plantar fasciitis, due to symptoms such as pronation and pain on manipulation.  

A rating of 30 percent, for pronounced plantar fasciitis, is not warranted.  While the examiner noted marked pronation, extreme tenderness of plantar surfaces, and severe spasm of the Achilles tendon, the examiner also specifically indicated that the Veteran's symptomology could be improved by orthopedic shoes or appliances.  DC 5276 provides that a 30 percent rating is warranted where such symptoms cannot be improved by such devices.

The Veteran is also not entitled to a separate rating for pes planus, as that would constitute unlawful pyramiding.  38 C.F.R. § 4.14.  He is also not entitled to a rating in excess of 10 percent for plantar fasciitis for the period prior to May 11, 2015.  His statements and the March 2009 examination only note a primary symptom of pain.  The record does not include the symptoms of or approximating "objective evidence" of marked deformity, indication of swelling on use, or characteristic callouses during this time period.

As such, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating already assigned for left foot plantar fasciitis.  See Schafrath, 1 Vet. App. at 593.  Although DC 5284, entitled "foot injuries, other," is potentially applicable, Yancy v. McDonald, 27 Vet. App. 484, 493 (2016) (distinct, diagnosed foot conditions not explicitly listed in the rating schedule may be rated by analogy under DC 5284), the above evidence reflects that the Veteran had symptoms of pronation and pain on manipulation that are specifically contemplated by DC 5276.  Consequently, DC 5276 is the most analogous diagnostic code and the Veteran's plantar fasciitis is most appropriately rated under this diagnostic code rather than DC 5284.  See 38 C.F.R. § 4.20 (unlisted conditions are to be rated under a diagnostic code applicable to a closely related disease or injury, including those with analogous symptomatology, with conjectural analogies to be avoided).  Moreover, "the plain meaning of the word 'injury' limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Yancy, 27 Vet. App. at 491.  The Veteran's plantar fasciitis is a disease rather than an injury, as service connection was granted based on the diagnosis of this disorder in service and the same diagnosis after service rather than as due to an injury in service.  Rating by analogy under DC 5284 is therefore not appropriate.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed above, such as pain, pronation, tenderness, and spasm, and their consequences, are contemplated by the rating criteria under which the Veteran is being rated.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture, and a referral of this case for extra-schedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The issue of entitlement to a total disability rating based on individual unemployability has also not been raised, inasmuch as there is no assertion or evidence that his service connected disabilities renders him unemployable.  Rather, he currently works as an IT manager, and previously worked as a contractor in Iraq and Afghanistan.  

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against any higher rating for any relevant time period, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  4.3.

ORDER

An initial rating in excess of 10 percent for left foot plantar fasciitis is denied for the period before May 11, 2015.  

A rating of 20 percent, but no higher, for left foot plantar fasciitis is granted from May 11, 2015, subject to controlling regulations governing the payment of monetary awards.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


